Citation Nr: 9901638	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-23 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This matter came before the Board of Veterans Appeals 
(Board) from a February 1997 decision by RO in Pittsburgh, 
Pennsylvania, which denied an increase in a 30 percent rating 
for PTSD.  


FINDING OF FACT

The veterans PTSD is productive of occupational and social 
impairment with no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from July 1968 
to June 1970, including combat service in Vietnam.  His 
service medical records show no psychiatric complaints or 
pathology.

The veteran filed his initial claim for service connection 
for PTSD in 1986.

VA outpatient treatment records in 1985 and 1986 note the 
veteran had complaints of psychiatric symptoms associated 
with his Vietnam service, and he also had cannabis and 
alcohol dependence.  PTSD and cannabis abuse were diagnosed 
on a 1986 VA psychiatric examination.  Medical records in 
later years show PTSD and substance abuse problems.

An April 1987 RO decision granted service connected and a 0 
percent rating for PTSD.  An RO decision in June 1988 
increased the rating to 10 percent, and an RO decision in 
January 1995 increased the rating to 30 percent.

Medical records during and after 1995 show treatment, 
including surgery, for colon cancer.

The veterans current claim for an increased rating for PTSD 
was received at the RO on November 21, 1996.

A December 1996 VA psychiatric examination noted that the 
veteran had worked at the post office from 1979 to 1987, and 
had more recently worked at a dry cleaning establishment for 
4-5 months before he had had problems with fellow workers and 
had left the employment.  It was reported that he had 
undergone treatment for colon cancer and currently was fitted 
with a permanent colotomy bag.  Mental status examination 
showed he was oriented in all spheres and in contact with 
routine aspects of reality; he showed no signs of psychosis.  
He projected an air of unconcern, showed a flat affect, and 
appeared to be dysthymic.  He reportedly continued to abuse 
alcohol and marijuana.  The veteran spoke of Vietnam in a 
matter-of-fact manner, and it appeared to the examiner that 
he was not so much traumatized by Vietnam, but that he simply 
had developed a solitary, distant lifestyle, which he managed 
to enjoy up to the point where he became ill with cancer.  
The doctor said that PTSD currently appeared to be moderate 
in intensity and that PTSD was not the primary source of the 
continued alcohol and drug dependence.  The diagnoses were 
PTSD, chronic, moderate; alcohol and cannabis abuse and 
dependence, severe and currently active; and passive-
aggressive personality disorder.  Physical conditions were 
noted to include postoperative colon cancer.  The doctor 
opined that the veteran was employable with regard to his 
PTSD alone, and whether he was permanently and totally 
disabled had more to due with his physical rather than 
psychological situation; he added that unemployability was 
further reduced as the result of drug and alcohol abuse.  The 
doctor said that the veterans Global Assessment of 
Functioning (GAF) score was around 60, in that he had 
moderate social and industrial impairment, but most of his 
problems had to do with his cancer.  In an addendum, the 
doctor noted he had reviewed the veterans claims folder and 
there were no changes to the examination report.

In February 1997, the RO denied an increased rating for 
service-connected PTSD.  The veterans other service-
connected disability is a superficial shell fragment wound 
scar of the left arm, rated noncompensable.  In February 
1997, the RO granted the veteran a permanent and total 
disability rating for pension purposes, based on non-service-
connected postoperative colon cancer.  In July 1997, 
increased non-service-connected pension benefits were granted 
based on housebound status associated with the colon cancer.

VA outpatient treatment records show the veteran was seen in 
1997 for physical problems and was also periodically treated 
for PTSD for which medication was prescribed.  In August 
1997, he reported marked improvement in depression, his mood 
was more cheerful, and he appeared to be coping well with the 
diagnosis of colon cancer.  His insight and judgment were 
good.

The veteran testified at a hearing at the RO in August 1997.  
He argued that a higher rating for PTSD should be assigned.  
He noted he continued to take prescribed medication, and he 
reported symptoms such as a sleep disturbance.  He related 
that he continued to use alcohol and cannabis.


II.  Analysis

The veterans claim for an increase in a 30 percent rating 
for PTSD is well grounded, meaning plausible.  The RO has 
properly developed the evidence, and the VAs duty to assist 
is satisfied.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the schedule for 
ratings which is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating the service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is more 
recent evidence which is generally the most relevant in a 
claim for an increased rating, since the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functionally satisfactory with routine behavior, self-care 
and conversation normal), due to symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411.

Recent medical evidence, including the 1996 VA psychiatric 
examination and the 1997 outpatient records, demonstrates 
that the veteran has some social and occupational impairment 
from his PTSD.  However, the VA examiner characterized the 
psychiatric impairment as moderate, and assigned a GAF score 
of 60, which also reflects moderate impairment.  Although 
there is evidence of a flattened affect, the evidence does 
not demonstrate most of the other psychiatric symptoms 
required for a 50 percent rating, such as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of memory, judgment, or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The VA examination noted severe impairment from non-service-
connected substance abuse, and such may not be considered in 
determining entitlement to increased compensation for 
service-connected PTSD.  38 C.F.R. § 4.14; VAOPGCPREC 2-98.  
The veteran is permanently and totally disabled from non-
service-connected colon cancer, and impairment from that 
condition also may not be considered when rating the service-
connected PTSD.  38 C.F.R. § 4.14.  

The objective medical findings demonstrate that the veterans 
service-connected PTSD itself is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  His PTSD impairment does 
not exceed that for a 30 percent evaluation under the current 
rating criteria, and an increased rating is not warranted.  
38 C.F.R. § 4.130, Code 9411.

As the preponderance of the evidence is against the veterans 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for a rating in excess of 30 percent for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

An increased rating for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit sought on appeal is appealable to 
the United States Court of Veterans Appeals within 120 days 
from the date of mailing of notice of the decision, provided 
that a Notice of Disagreement concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board.
- 2 -
